Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
Acknowledgment is a 371 of PCT/PL2017/050047 filed on 09/21/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.


Claim Objection
Claims 4-7 and 14-17 are objected to because of the following informalities:  
In claim 4, line 5, “recieved” should be “received”.
In claim 5, line 3, “recieved” should be “received”.
In claim 6, line 4, “in the in” should be “in”.
In claim 7, line 4, “in the in” should be “in”.
In claim 14, line 6, “recieved” should be “received”.
In claim 15, line 3, “recieved” should be “received”.
In claim 16, line 4, “in the in” should be “in”.
In claim 17, line 4, “in the in” should be “in”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter referred to as Lee) (U. S. Patent No. 8010616 B2), in view of Alshinnawi et al. (hereinafter referred to as Alshinnawi) (U. S. Pub. No. 2016/0173421 A1).
As to claim 1, Lee teaches a device comprising: a communication interface; a display device; and, a controller configured to: generate, at the display device, a plurality of message threads, the plurality of message threads associated with different incident reports (See at least Abstract, “A mechanism to enable multiple message threads management in the context of the Converged IP Messaging (CPM) service and in the context of CPM interworking with SMS is provided… All messages that belong to a given conversation are displayed in the corresponding conversational view (i.e. window) in the CPM user device”; and Col.3, lines 1-4, “In step 201, a MS 4 submits SM by using SMS_SUBMIT protocol Data Unit (PDU) to SMSC 5. At this moment, a MS4 can also ask SMS status report (SMS_STATUS_REPORT).” Here, Lee teaches the incident reports associated with thread); receive multimedia data for transmission in a first message thread of the plurality of message threads (See at least Col.6, lines 8-13, “ managing multiple message threads…the CPM system comprises a CPM client for which the CPMS is supported; a non-IP Multimedia Subsystem (IMS) client that has not joined an IMS service”; and Col. 8, lines 55-58, “the counter-part may be either a mobile station of a messaging service transmitting/receiving without session setup or a client for which an IP multimedia Service(IMS) is not supported”).
Although Lee teaches the substantial features of applicant’s claimed invention, Lee fails to expressly teach wherein compare the multimedia data with data from the different incident reports; and when an association is determined between the multimedia data and respective data from an incident report associated with a second message thread, of the plurality of message threads; transmit, using the communication interface, the multimedia data in the second message thread, and not the first message thread.
In analogous teaching, Alshinnawi exemplifies this wherein Alshinnawi teaches wherein compare the multimedia data with data from the different incident reports; and when an association is determined between the multimedia data and respective data from an incident report associated with a second message thread, of the plurality of message threads (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”); transmit, using the communication interface, the multimedia data in the second message thread, and not the first message thread (¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion); 
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 2, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein each of the plurality of message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the controller is further configured to transmit, using the communication interface, the multimedia data in the second message thread and not the first message See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 3, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to: when the association is determined between the multimedia data and the respective data from the incident report associated with the second message thread, generate, at the display device, an alert of one or more of: a mismatch between the multimedia data and the first message thread; and a match between the multimedia data and the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”. Here, Lee teaches displaying in the user interface a warning, an alert due to verification of the message content).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 4, Lee and Alshinnawi teach the device of claim 3. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first message thread; and a second selectable option for transmitting the multimedia data in the second message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)), wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second message thread, and not the first message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains See Alshinnawi: ABSTRACT).

As to claim 5, Lee and Alshinnawi teach the device of claim 4. Alshinnawi further teaches wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the first message thread, and not the second message thread, when a selection of the first selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion(selectable option is here), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 6, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 7, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to, when the association is determined between the multimedia data and the respective data from the incident report associated with the second message thread; automatically transmit the multimedia data in the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 8, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to determine the association between the multimedia data and the respective data from the incident report associated with the second message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 9, Lee and Alshinnawi teach the device of claim 1. Alshinnawi further teaches wherein the controller is further configured to receive the multimedia data from one or more of: an input device; the incident report associated with the second message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and See Alshinnawi: ABSTRACT).

As to claim 10, Lee and Alshinnawi teach the device of claim 1. Lee further teaches wherein the controller is further configured to: monitor a plurality of message thread streams associated with different dispatcher terminals at a computer aided dispatch; and compile a timeline of related message threads from the plurality of message thread streams (See at least ABSTRACT, “All messages that belong to a given conversation are displayed in the corresponding conversation view (i.e. window) in the CPM user device (monitored from the screen), even if the conversation is stopped and restarted at a later time, and even if there are multiple message threads available in the CPM device. Message structures and behavior of the CPM system elements to enable the functionalities above as well as in a mechanism makes the message threads management possible between a CPM user and an SMS user are also provided”).

As to claim 11, Lee teaches a method comprising: generating, using a controller, at a display device in communication with the controller, a plurality of message threads, the plurality of message threads associated with different incident reports  (See at least Abstract, “A mechanism to enable multiple message threads management in the context of the Converged IP Messaging (CPM) service and in the context of CPM interworking with SMS is provided… All messages that belong to a given conversation are displayed in the corresponding conversational view (i.e. window) in the CPM user device”; and Col.3, lines 1-4, “In step 201, a MS 4 submits SM by using SMS_SUBMIT protocol Data Unit (PDU) to SMSC 5. At this moment, a MS4 can also ask SMS status report (SMS_STATUS_REPORT).”); receiving, at the controller, the multimedia data for transmission in a first message thread of the plurality of message threads (See at least Col.6, lines 8-13, “ managing multiple message threads…the CPM system comprises a CPM client for which the CPMS is supported; a non-IP Multimedia Subsystem (IMS) client that has not joined an IMS service”; and Col. 8, lines 55-58, “the counter-part may be either a mobile station of a messaging service transmitting/receiving without session setup or a client for which an IP multimedia Service(IMS) is not supported”).
Although Lee teaches the substantial features of applicant’s claimed invention, Lee fails to expressly teach wherein comparing, at the controller, the multimedia data with data from the different incident reports; and when an association is determined between the multimedia data and respective data from an incident report associated with a second message thread, of the plurality of message threads; transmitting, from the controller, using the communication interface, the multimedia data in the second message thread, and not the first message thread.
In analogous teaching, Alshinnawi exemplifies this wherein Alshinnawi teaches wherein comparing, at the controller, the multimedia data with data from the different incident reports; and when an association is determined between the multimedia data and respective data from an incident report associated with a second message thread, of the plurality of message threads (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”); transmitting, from the controller, from the controller, using the communication interface, the multimedia data in the second message thread, and not the first message thread (¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports)); 
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and See Alshinnawi: ABSTRACT).

As to claim 12, Lee and Alshinnawi teach the method of claim 11. Alshinnawi further teaches wherein each of the plurality of message threads is associated with different target devices (See at least ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages”), and the controller is further configured to transmit, using the communication interface, the multimedia data in the second message thread and not the first message thread by: transmitting the multimedia data to target devices of the second message thread and not respective target devices of the first message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 13, Lee and Alshinnawi teach the method of claim 11. Alshinnawi further teaches wherein the association is determined between the multimedia data and the respective data from the incident report associated with the second message thread, generate, at the display device, an alert of See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 14, Lee and Alshinnawi teach the method of claim 13. Alshinnawi further teaches wherein the alert includes: a first selectable option for transmitting the multimedia data in the first message thread; and a second selectable option for transmitting the multimedia data in the second message thread (See at least ¶ [0018], “determine a context of a new message composed in the real time messenger 270 and also a context for each thread of messages managed in the real time messenger 270”(selectable option for the first thread)),, wherein the controller is further configured to: transmit, using the communication interface, the multimedia data in the second message thread, and not the first message thread, when a selection of the second selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion, each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 15, Lee and Alshinnawi teach the method of claim 14. Alshinnawi further teaches wherein transmitting, from the controller, using the communication interface, the multimedia data in the first message thread, and not the second message thread, when a selection of the first selectable option is received (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, selection of option is here), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread See Alshinnawi: ABSTRACT).

As to claim 16, Lee and Alshinnawi teach the method of claim 11. Alshinnawi further teaches when the association is determined between the multimedia data and the respective data from the incident report associated with the second message thread; automatically move the multimedia data from the first message thread to the second thread prior to transmitting the multimedia data in the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically move the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and See Alshinnawi: ABSTRACT).

As to claim 17, Lee and Alshinnawi teach the method of claim 11. Alshinnawi further teaches when the association is determined between the multimedia data and the respective data from the incident report associated with the second message thread; automatically transmitting, from the controller, using the communication interface, the multimedia data in the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, automatically transmit the data from one message thread to another message thread), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 18, Lee and Alshinnawi teach the device of claim 11. Alshinnawi further teaches wherein determining, at the controller, the association between the multimedia data and the respective data from the incident report associated with the second message thread by; determining a match between the multimedia data and the respective data from the incident report associated with the second message thread (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; ¶ [0014], “Text of the new message can be parsed and analyzed, and a context can be determined for the new message. The context of the new message can be compared to the context determined for the thread of messages”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports, determine a match), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 19, Lee and Alshinnawi teach the method of claim 11. Alshinnawi further teaches wherein receiving, at the controller, the multimedia data from one or more of: an input device; the incident report associated with the second message thread; and a database (See at least ABSTRACT, “a method, system and computer program product for verification of message content in a real time messaging system…the method includes displaying in the user interface a warning to the composer when the context of the new message differs from the context of the conversation”; and ¶ [0017], “transmit and receive real time messages with one or more recipients, organized in accordance as different threads of the messages each of the thread defining a different conversion (the plurality of message threads associated with different incident reports), each of the threads being displayed in a separate window of the display 250”).
Thus, given the teaching of Alshinnawi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Alshinnawi, communication verification based upon message content, thread and recipient profile, into Lee, method and system for managing message threads in converged IP messaging service, for method and system to analyze the message threads. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to contextually analyzing a thread of messages in a user interface of the real time messaging system (See Alshinnawi: ABSTRACT).

As to claim 20, Lee and Alshinnawi teach the method of claim 11. Lee further teaches wherein monitoring, at the controller, a plurality of message thread streams associated with different dispatcher terminals at a computer aided dispatch; and compile a timeline of related message threads from the plurality of message thread streams (See at least ABSTRACT, “All messages that belong to a given conversation are displayed in the corresponding conversation view (i.e. window) in the CPM user device (monitored from the screen), even if the conversation is stopped and restarted at a later time, and even if there are multiple message threads available in the CPM device. Message structures and behavior of the CPM system elements to enable the functionalities above as well as in a mechanism makes the message threads management possible between a CPM user and an SMS user are also provided”).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Bernardo (U. S. Patent. No. 6766517 B1) teaches system and method for facilitating thread-safe message passing communication among threads in respective processes. Kirkland et al. (U. S. Pub. No. 2008/0183832 A1) teaches instant messaging windowing for topic threads. Parker (U.S. Pub. No. 2006/0190589 A1) teaches multimedia content delivery system. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2454 05/07/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454